FILED
                            NOT FOR PUBLICATION                                  MAR 16 2012

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAYENDRA A. SHAH, M.D.,                            No. 10-56284

              Plaintiff - Appellant,               D.C. No. 2:08-cv-06499-CAS-CW

  v.
                                                   MEMORANDUM*
COUNTY OF LOS ANGELES,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                             Submitted March 7, 2012**
                                Pasadena, California

Before: FARRIS, CLIFTON, and IKUTA, Circuit Judges.

       We affirm the district court’s dismissal of Plaintiff’s action for failure to

state a claim on which relief may be granted.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      To establish liability under 42 U.S.C. § 1983, a plaintiff must show that the

defendant “deprived him of federal rights, privileges or immunities” under color of

state law. Thornton v. City of St. Helens, 425 F.3d 1158, 1163–64 (9th Cir. 2005)

(internal quotation marks and indications of alteration removed). A local

government’s retaliation against a plaintiff for suing the local government may

deprive the plaintiff of his First Amendment right to petition the courts. Sorrano’s

Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989). A public employee’s

litigation, however, “must involve a matter of public concern in order to be

protected by either the Petition Clause or the Speech Clause of the First

Amendment.” Rendish v. City of Tacoma, 123 F.3d 1216, 1220 (9th Cir. 1997);

see also Borough of Duryea v. Guarnieri, 131 S. Ct. 2488, 2493-2501 (2011).

      Plaintiff’s litigation involved his private employment grievances, not matters

of public concern. Additionally, Plaintiff’s complaint does not adequately allege

that his prior litigation against the County was “a substantial or motivating factor

in the [County’s] decision” not to ratify Plaintiff’s settlement. Sorrano’s Gasco,

874 F.2d at 1314 (internal quotation marks removed). Accordingly, the County’s

conduct did not deprive Plaintiff of his First Amendment rights.




                                          2
      The district court’s order explains why the County’s conduct did not deprive

Plaintiff of his Due Process and Equal Protection rights. We agree with the district

court’s reasoning and conclusions, and therefore need not repeat them here.

      AFFIRMED.




                                         3